 


113 HR 4649 IH: To prohibit funding to the Voice of America.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4649 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit funding to the Voice of America. 
 
 
1.Prohibition on funding the Voice of AmericaNo funds available to the Department of State or any other department or agency may be used to provide contributions directly or indirectly to the Voice of America.  
 
